Rudolph Livingston Deputy Director Department of Personnel 1313 Sherman Street Denver, CO 80203
Dear Mr. Livingston:
I am writing in response to the request of your office for a formal legal opinion concerning the payment of geographic salary rates for Colorado state personnel system employees.
QUESTION PRESENTED AND CONCLUSION
Your inquiry raises the following question:
May the salaries paid to employees under the Colorado state personnel system differ according to geographic regions?
     My conclusion is "no."  All employees performing comparable duties and having comparable responsibilities must receive the same salary. Geographic considerations may not form the basis for differing salaries.
ANALYSIS
Subsection 8 of section 13 or article XII of the Colorado Constitution states in part:
     Persons in the personnel system of the state shall hold their respective positions during efficient service or until reaching retirement age, as provided by law. They shall be graded and compensated according to standards of efficient service which shall be the same for all persons having like duties. . . .
C.R.S. 1973, 24-50-104(2)(a) (1982 repl. vol.) repeats the standard of comparable pay for comparable work:
     In order to preserve the integrity of the merit system of employment and to insure that employees in the state personnel system are graded and compensated according to standards of efficient service, which shall be the same for all persons having like duties, the state personnel director, with the approval of the board, shall establish a classification plan under which all such employees shall be placed.
Subsection 3 of that section states clearly that classification of positions must be based on the principle that positions having comparable duties and responsibilities will be in the same class.
SUMMARY
In conclusion, it is my opinion that both the Colorado Constitution and the statutes prohibit the payment of Colorado state personnel system salaries which are not based solely upon comparable duties and responsibilities. A system of compensation based upon the location of the employee would not meet this standard. If you have additional questions on this matter, please do not hesitate to contact me.
Very truly yours,
                              DUANE WOODARD Attorney General
EMPLOYEES SALARIES
C.R.S. 1973, 24-50-104(2)(a) (1982 repl. vol. 10) C.R.S. 1973, 24-50-104(3) (1982 repl. vol. 10)
Colo. Const. art. XII, § 13(8)
PERSONNEL, DEPT. OF
Salaries of employees in the Colorado State Personnel System must be based on comparable duties and responsibilities and may not be based on the location of the employee.